Citation Nr: 0924588	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for service connection for 
cervical radiculopathy and degenerative joint disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the U.S. Air Force from July 1980 to July 1984. He then 
served in the West Virginia Air National Guard from July 1984 
to January 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a decision in May 2008, the Board reopened the claim of 
service connection for cervical radiculopathy and 
degenerative joint disease and remanded the claim for 
additional development.  As the development requested has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2009, the Veteran timely submitted additional evidence 
to the Board without waiving the right to have the evidence 
initially considered by RO. 

To establish basic eligibility for veterans benefits based on 
a period of duty as a member of the Army National Guard of 
any State, a claimant must show either that he was ordered 
into Federal service by the President of the United States, 
or that his duty was performed under the provisions of 
statutes governing active duty for training.  10 U.S.C.A. § 
12401; 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007). 



Accordingly, the case is REMANDED for the following action:

Adjudicate the claim in light of the 
additional evidence, including whether 
the Veteran's current cervical 
pathology is related to any federalized 
period of service in the West Virginia 
Air National Guard.  

If the benefit sought remains denied, 
furnished the Veteran and his 
representative and supplemental 
statement of the case and return the 
case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

